Citation Nr: 1731781	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-18 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depression and memory loss and to include as secondary to service-connected HIV.

2. Entitlement to an initial compensable rating for HIV-related illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to May 1976 and October 1976 to March 1983.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a hearing before a Veteran's Law Judge (VLJ) in May 2011. Since that time, service connection was granted for the Veteran's HIV, and the issue of entitlement to a compensable rating for HIV is now before the Board. The Veteran initially requested a Travel Board hearing in regard to that issue. However, in October 2016, the Veteran indicated he would prefer a videoconference hearing. A remand is therefore necessary in order for such hearing to be accomplished.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested hearing before a Veterans Law Judge and notify him and his representative of the date, time, and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws his request for a hearing or fails to report for same, please add appropriate documentation to the claims file.  After the hearing is conducted, return the case to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

